Title: To George Washington from Alexander Hamilton, 9 June 1794
From: Hamilton, Alexander
To: Washington, George


               
                  Sir,
                  Treasy Dept [Philadelphia] June 9. 1794.
               
               I have the honor to send herewith sundry papers which relate to the Petition of William Martin & contain full information on the subject. Upon the whole as Mr Martin is undoubtedly an innocent sufferer, I incline to the opinion that a pardon may be adviseable which would operate to remit one half the penalty incurred.  With perfect respect &c.
               
                  A. Hamilton
               
            